Citation Nr: 0526120	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for 
peripheral neuropathy.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The peripheral neuropathy of the veteran's upper and 
lower extremities has been determined to be associated with 
frostbite sustained during his active military duty.  


CONCLUSION OF LAW

Peripheral neuropathy of the veteran's upper and lower 
extremities was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim for service 
connection for peripheral neuropathy of his upper and lower 
extremities in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating this issue.  This is so because the Board is 
taking action favorable to the veteran, and a decision at 
this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

The veteran asserts that he developed peripheral neuropathy 
of his upper and lower extremities as a result of frostbite 
that he sustained during his active military duty.  
Specifically, he asserts that, during the five winter months 
of 1944 to 1945 when he was stationed in the European 
theater, he slept in a tent without any adequate protection 
against the cold weather and, as a result, sustained 
frostbite to his hands and feet.  He has consistently 
maintained throughout the current appeal that the frostbite 
that he sustained to his extremities during service led to 
his subsequent development of peripheral neuropathy.  See, 
e.g., June 2003 hearing transcript (T.) at 1-8.  

Competent evidence of record supports the veteran's 
contentions that the peripheral neuropathy of his upper and 
lower extremities is associated with his active military 
duty.  Service personnel records indicate that the veteran 
served with Company A 803rd Tank Destroyer Battalion.  His 
military occupational specialty was that of a pharmacist, but 
he was also qualified as a rifle marksman.  In addition, he 
participated in the Northern France, Rhineland, and Ardennes 
battles and campaigns and received the European African 
Middle Eastern Theater Campaign Ribbon.  

The service medical records are negative for complaints of, 
treatment for, or findings of frostbite or peripheral 
neuropathy.  The December 1945 discharge examination 
demonstrated no residuals of frostbite.  In particular, this 
evaluation showed that the veteran's neurological system was 
normal.  

The first evidence of peripheral neuropathy is dated in June 
2000, when the veteran sought private medical care for 
complaints of bilateral leg pain with "a lot" of numbness 
and very little tingling as well as low back pain which 
worsened at night.  He denied neck, arm, or hand pain as well 
as any numbness or tingling sensations.  At that time, the 
veteran underwent nerve conduction velocity (NCV) studies 
which reflected the presence of "active" denervation at the 
L5 anterior horn/root segment which was consistent with an 
intraspinal lesion.  The examining physician characterized 
this findings as radiculopathy.  In addition, the report of 
this test includes a diagnosis of peripheral neuropathy.  

Subsequent VA and private medical records reflect continued 
treatment for peripheral neuropathy.  Specifically, an 
electromyograph (EMG) and NCV test conducted in September 
2001 confirmed a diagnosis of sensory and motor peripheral 
neuropathy.  

Following a VA miscellaneous neurological disorders 
examination in July 2003, the examiner, who had had the 
opportunity to review the claims folder, interview the 
veteran, and examine him, provided an impression of 
peripheral neuropathy involving both lower extremities 
(sensorimotor in type) as well as both upper extremities 
(sensory in type).  In addition, the examiner stated that he 
believed that the veteran's "previous history of frostbite 
to his extremities is unlikely the etiology of the peripheral 
neuropathy."  Importantly, however, this doctor also 
admitted that "[t]he etiology of . . . [the veteran's] 
peripheral neuropathy is undetermined."  

In addition, in May 2005, a VA neurologist reviewed the 
veteran's claims folder and concluded that "the veteran's 
medical condition [his neuropathy] is not at least as likely 
as not related to his military service injury."  In support 
of this conclusion, the examiner explained that the veteran's 
medical records "show no evidence of a documented diagnosis 
of frostbite" in his service medical records.  Importantly, 
however, this physician also admitted that medical literature 
"does suggest [that] neuropathy . . . [is] a sequelae of 
frostbite."  

Significantly, the claims folder also contains multiple 
medical opinions that the veteran's current peripheral 
neuropathy is consistent with his in-service exposure to cold 
weather and development of frostbite.  Specifically, in May 
2002, the veteran received VA outpatient medical care for his 
peripheral neuropathy.  The examiner described this condition 
as being primarily sensory in nature but as also including 
some motor involvement on NCV/EMG testing.  Further, the 
examiner suggested a relationship existed between the 
veteran's history of cold exposure during his World War II 
service and his subsequent development of peripheral 
neuropathy.  In particular, this physician stated that, 
"with [the veteran's history of] prostate . . . [cancer] and 
remote . . . [history of] cold exposure in WWII, the 
progressive primarily sensory . . . [peripheral neuropathy] 
and slow course could reflect a paraneoplastic process or the 
sequelae of the cold exposure or both complicating each 
other."  

An examination conducted at a VA outpatient treatment session 
in August 2003 demonstrated a spastic gait with lower 
extremity flexor weakness and severe atrophy of the left 
thenar eminence muscles, absent lower extremity deep tendon 
reflexes, and a neutral left plantar response.  The examiner 
expressed his opinion that this condition was "most likely 
secondary to severe frostbite."  

Moreover, at a July 2005 VA outpatient treatment session, a 
third examiner also concluded that the veteran's current 
peripheral neuropathy is consistent with in-service 
frostbite.  A physical examination reflected severe atrophy 
of all intrinsic hand muscles with occasional fasciculations 
of both biceps present and with fasciculations in the 
pectoralis muscles bilaterally, bowed legs with a spastic 
gait, and absent pinprick sensation in both legs up to the 
mid-calves.  Importantly, the doctor concluded that the 
veteran's peripheral neuropathy is "most likely due to 
severe frost bite."  

The Board finds the veteran's claims of cold exposure in 
service to be credible and he asserts that his peripheral 
neuropathy stems from that cold injury.  The claims folder 
contains competent evidence that the veteran's current 
peripheral neuropathy is consistent with his claimed 
in-service exposure to frostbite and subsequent development 
of frostbite.  Although service medical records are 
essentially negative for complaints of, treatment for, or 
findings of exposure to cold weather and frostbite, the 
veteran's service personnel records confirm that he served in 
areas in Europe at times which would have resulted in his 
exposure to severe cold weather.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that the evidence 
supports his claim for service connection for peripheral 
neuropathy of his upper and lower extremities.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


